Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 08/08/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8-9, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP2008044574) in view of Breunig (US-20090114327), using the applicant provided original document and attached translation.
Regarding claim 1, Yugawa teaches:
A pneumatic tire vulcanized ([0002] and [0038]) by using a bladder ([0038]) provided with a coating layer formed by a release agent ([0038]), the tire comprising a noise absorber ([0002], [0007], and [0011]; Fig. 1, #4) fixed on an 

Yugawa does not explicitly teach:
wherein an amount of silicon in the release agent detected by X-ray fluorescence analysis is 0.1 wt.% to 10.0 wt.% at least in a fixation region for the noise absorber.

However, Breunig, in a similar field of endeavor, a molding release agent for tires, teaches:
wherein an amount of silicon in the release agent detected by X-ray fluorescence analysis is 0.1 wt.% to 10.0 wt.% at least in a fixation region for the noise absorber ([0025] – [0031] and [0084] – [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release agent of Yugawa to incorporate the teachings of Breunig and include a specific wt % of silicon. The purpose, as stated by Breunig, being to provide a novel use of an aqueous silicone emulsion which can be cured to give an elastomer by evaporation of the water and crosslinking to form a bonding primer on a dilatable curing bladder for the manufacture of a tire ([0025]).

Regarding claim 4, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 4 depends on. Yugawa further teaches:
wherein the adhesive layer is formed by a double-sided adhesive tape including an adhesive only or including an adhesive and a nonwoven fabric ([0052]).

Regarding claim 5, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 5 depends on. Yugawa further teaches:
wherein a center position of the noise absorber in a width direction is in a range of ±10 mm from a tire equator (Fig. 1, #4).

Regarding claim 8, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 8 depends on. Yugawa further teaches:
wherein the noise absorber has a missing portion in at least one position in the tire circumferential direction (Fig. 1, #4).

Regarding claim 9, Yugawa teaches:
A method for manufacturing a pneumatic tire comprising: vulcanizing a green tire ([0002], [0024], [0029], and [0038]) using a bladder having a coating layer formed by a release agent ([0038]); and fixing a noise absorber to a fixation region for the noise absorber ([0002], [0007], and [0011]; Fig. 1, #4) on an inner surface of a tread portion of the vulcanized pneumatic tire along a tire 

Yugawa does not explicitly teach:
with an amount of silicon in the release agent detected by X-ray fluorescence analysis being 0.1 wt.% to 10.0 wt.% at least in the fixation region of the noise absorber.

However, Breunig, in a similar field of endeavor, a molding release agent for tire making methods, teaches:
with an amount of silicon in the release agent detected by X-ray fluorescence analysis being 0.1 wt.% to 10.0 wt.% at least in the fixation region of the noise absorber ([0025] – [0031] and [0084] – [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the release agent of Yugawa to incorporate the teachings of Breunig and include a specific wt % of silicon. The purpose, as stated by Breunig, being to provide a novel use of an aqueous silicone emulsion which can be cured to give an elastomer by evaporation of the water and crosslinking to form a bonding primer on a dilatable curing bladder for the manufacture of a tire ([0025]).

Regarding claim 12, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 12 depends on. Yugawa further teaches:
wherein the adhesive layer is formed by a double-sided adhesive tape including an adhesive only or including an adhesive and a nonwoven fabric ([0052]).

Regarding claim 13, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 13 depends on. Yugawa further teaches:
wherein a center position of the noise absorber in a width direction is in a range of ±10 mm from a tire equator (Fig. 1, #4).

Regarding claim 16, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 16 depends on. Yugawa further teaches:
wherein the noise absorber has a missing portion in at least one position in the tire circumferential direction (Fig. 1, #4).

Regarding claim 17, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 17 depends on. Yugawa further teaches:
wherein the coating layer is formed on the bladder with a coating time t (hour) and a temperature T (°C) of the coating layer satisfying t > -0.0571 T + 9.14 and 10°C < T < 180°C. It would be obvious to one of ordinary skill in the art to modify the time and temperature of the coating layer forming as needed, and this formula does not lend any patentability to the claims in the absence of a showing of criticality.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP2008044574) in view of Breunig (US-20090114327), as applied to claims 1 and 9 above, respectively, and further evidenced by Nitto (https://www.nitto.com/au/en/others/products/file/datasheet/NJ_No.5000NS_EN.pdf), using the applicant provided original document, the attached original document, and the attached translation.
Regarding claim 2, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 2 depends on. Yugawa as evidenced by Nitto further teaches:
wherein the adhesive layer has a peel adhesive strength in a range of 5 N/20 mm to 100 N/20 mm. Yugawa uses a 5000NS tape manufactured by Nitto Denko corporation ([0052]), which is shown to have the proper adhesive strength (Nitto, Page 3).

Regarding claim 3, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 3 depends on. Yugawa as evidenced by Nitto further teaches:
wherein the adhesive layer is formed by a double-sided adhesive tape ([0052]), and has a total thickness in a range of 10 µm to 150 µm. Yugawa uses a 5000NS tape manufactured by Nitto Denko corporation ([0052]), which is shown to have a thickness that is close enough to the range to be considered equivalent in the absence of a showing of criticality or unexpected results (Nitto, Page 1).

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Regarding claim 10, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 10 depends on. Yugawa as evidenced by Nitto further teaches:
wherein the adhesive layer has a peel adhesive strength in a range of 5 N/20 mm to 100 N/20 mm. Yugawa uses a 5000NS tape manufactured by Nitto Denko corporation ([0052]), which is shown to have the proper adhesive strength (Nitto, Page 3).

Regarding claim 11, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 11 depends on. Yugawa as evidenced by Nitto further teaches:
wherein the adhesive layer is formed by a double-sided adhesive tape ([0052]), and has a total thickness in a range of 10 µm to 150 µm. Yugawa uses a 5000NS tape manufactured by Nitto Denko corporation ([0052]), which is shown to have a thickness that is close enough to the range to be considered equivalent in the absence of a showing of criticality or unexpected results (Nitto, Page 1).

Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yugawa (JP2008044574) in view of Breunig (US-20090114327), as applied to claims 1 and 9 above, respectively, and further in view of Tanno (JP2015128893), using the applicant provided original documents and the attached translations.
Regarding claim 6, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 6 depends on, but does not teach a volume of the noise absorber being from 10% to 30% relative to a cavity volume of the tire, however, Tanno, in a similar field of endeavor, a pneumatic tire with a noise absorber, teaches:
wherein a volume of the noise absorber is from 10% to 30% relative to a cavity volume of the tire ([0039]; Fig .2, #6 and #7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noise absorber of Yugawa in view of Breunig to incorporate the teachings of Tanno and make it have a volume of 10% to 30% of the cavity volume of the tire. The purpose, as stated by Tanno, being so that an excellent noise reducing effect can be obtained, and even a large sound 

Regarding claim 7, Yugawa in view of Breunig teaches the limitations of claim 1, which claim 7 depends on, but does not teach a hardness of the noise absorber is from 80 N to 150 N, a tensile strength of the noise absorber is equal to or greater than 90 kPa ([0020]), and a breaking elongation of the noise absorber is equal to or greater than 200%, however, Tanno, in a similar field of endeavor, a pneumatic tire with a noise absorber, teaches:
wherein a hardness of the noise absorber is from 80 N to 150 N, a tensile strength of the noise absorber is equal to or greater than 90 kPa ([0020]), and a breaking elongation of the noise absorber is equal to or greater than 200% ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noise absorber of Yugawa in view of Breunig to incorporate the teachings of Tanno and make a hardness of the noise absorber be from 80 N to 150 N, a tensile strength of the noise absorber be equal to or greater than 90 kPa ([0020]), and a breaking elongation of the noise absorber be equal to or greater than 200%. The purpose, as stated by Tanno, being excellent durability against shear strain ([0020]) and the best balance between the adhesive force against the inner liner ([0031]).

Regarding claim 14, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 14 depends on, but does not teach a volume of the noise absorber being from 10% to 30% relative to a cavity volume of the tire, however, Tanno, in a similar field of endeavor, a pneumatic tire with a noise absorber, teaches:
wherein a volume of the noise absorber is from 10% to 30% relative to a cavity volume of the tire ([0039]; Fig .2, #6 and #7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noise absorber of Yugawa in view of Breunig to incorporate the teachings of Tanno and make it have a volume of 10% to 30% of the cavity volume of the tire. The purpose, as stated by Tanno, being so that an excellent noise reducing effect can be obtained, and even a large sound absorbing material 6 can secure a good adhesive state for a long period of time ([0039]).

Regarding claim 15, Yugawa in view of Breunig teaches the limitations of claim 9, which claim 15 depends on, but does not teach a hardness of the noise absorber is from 80 N to 150 N, a tensile strength of the noise absorber is equal to or greater than 90 kPa ([0020]), and a breaking elongation of the noise absorber is equal to or greater than 200%, however, Tanno, in a similar field of endeavor, a pneumatic tire with a noise absorber, teaches:
wherein a hardness of the noise absorber is from 80 N to 150 N, a tensile strength of the noise absorber is equal to or greater than 90 kPa ([0020]), and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the noise absorber of Yugawa in view of Breunig to incorporate the teachings of Tanno and make a hardness of the noise absorber be from 80 N to 150 N, a tensile strength of the noise absorber be equal to or greater than 90 kPa ([0020]), and a breaking elongation of the noise absorber be equal to or greater than 200%. The purpose, as stated by Tanno, being excellent durability against shear strain ([0020]) and the best balance between the adhesive force against the inner liner ([0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748